— Appeal from a decision of the Workers’ Compensation Board, filed June 27, 1977, as amended by decisions filed March 14, 1978 and May 24, 1978, which disallowed a claim for compensation in a death case upon the ground that no employment relationship existed between claimant’s decedent and respondent employer. In its amended decision filed May 24, 1978, the board found that: "there was no employer-employee relationship between the decedent, Larry Fein, and Elm Moving and Storage, Inc. nor between the decedent, Larry Fein, and Emanuel Yarmish d/b/ a Elm Moving and Storage.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.